Case 1:17-cr-00475-WFK-SMG Document 69 Filed 10/18/19 Page 1 of 2 PageID #: 431


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 UNITED STATES OF AMERICA,

                  -against-                                          17 Cr. 00475(WFK)

 DILSHOD KHUSANOV,                                                   NOTICE OF MOTION

                            Defendant.
 ------------------------------------------------------------X

         PLEASE TAKE NOTICE, that upon the accompanying Declaration of Richard W. Levitt,

 Esq. and the accompanying Memorandum of Law with exhibits thereto, both dated October 18,

 2019, and all other papers and proceedings heretofore had in the above-captioned action, the

 undersigned will move before this Court at a date and time convenient to the Court, for Orders,

         1. Suppressing Mr. Khusanov’s oral and electronic communications or granting
            alternative relief, including disclosure;
         2. Vacating the protective order in United States v. Kilkhayot Kasimov, 15-cr-95 (WFK),
            to permit counsel for Kasimov to share their 3500 material with Mr. Khusanov’s
            counsel;
         3. Ordering the declassification of discovery presently in the SCIF or permitting its review
            by Mr. Khusanov;
         4. Declassifying the defense translator’s memorandum summarizing certain FISA
            surveillance, permitting review by Mr. Khusanov;
         5. Requiring the government to provide additional Brady discovery;
         6. Requiring the timely disclosure to permit an orderly trial of: witness and exhibit lists,
            expert notice, 404(b) and 3500 material; and

 and for such other and further relief as the Court deems just and proper.

 Dated: October 18, 2019
        New York, NY
                                                      Yours, etc.,



                                                      __________________________
                                                      Richard W. Levitt
                                                      LEVITT & KAIZER
                                                      40 Fulton Street, 23rd Floor
                                                      New York, N.Y. 10038
                                                      (212) 480-4000
                                                      rlevitt@landklaw.com

                                                         1
Case 1:17-cr-00475-WFK-SMG Document 69 Filed 10/18/19 Page 2 of 2 PageID #: 432


                                     Deborah Colson
                                     COLSON LAW PLLC
                                     80 Broad Street, 19th Floor
                                     New York, New York 10004
                                     (212) 257-6455

                                     Attorneys for Dilshod Khusanov


 To:   AUSA Douglas M. Pravda douglas.pravda@usdoj.gov,
       AUSA Alexander A. Solomon alexander.solomon@usdoj.gov
       AUSA David K. Kessler david.kessler@usdoj.gov
       AUSA Harry Rucker Harry.Rucker@usdoj.gov




                                        2
